DETAILED ACTION
Claims 1-5 rejected under 35 USC § 112(b).
Claims 1-5 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "when a pattern is similar to a predefined arrangement pattern." The term "similar" is representative of an approximation. The specification does not provide any standard for measuring the degree of matching is necessary to be considered "similar." Further, there is no 
Claim 2 recites "determining whether or not a pattern is similar to a predefined arrangement pattern." The term "similar" is representative of an approximation. The specification does not provide any standard for measuring the degree of matching is necessary to be considered "similar." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I).
Claim 3 recites "when a pattern that is similar to the predefined arrangement pattern." The term "similar" is representative of an approximation. The specification does not provide any standard for measuring the degree of matching is necessary to be considered "similar." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I).
Claim 4 recites "determining whether or not a pattern is similar to a predefined arrangement pattern." The term "similar" is representative of an approximation. The specification does not provide any standard for measuring the degree of matching is necessary to be considered "similar." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I).
Claim 5 recites "when a pattern that is similar to a predefined arrangement pattern." The term "similar" is representative of an approximation. The specification does not provide any standard for measuring the degree of matching is necessary to be considered "similar." Further, there is no standard of measuring the degree that is accepted by those of ordinary skill in the art. See MPEP 2173.05(b)(I).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lapointe, U.S. Patent No. 9,727,804 B1, in view of Lin, U.S. Patent No. 10,769,200 B1.

Claim 1
	Lapointe discloses an information processing device comprising: at least one memory that stores a program; and at least one processor that executes the program to perform instructions. Lapointe discloses a computer implemented method "of transforming a string to satisfy a string template [that] is used to transform a string generated by an Optical Character Recognition process." Id. at 8:39-45. 
	Lapointe discloses instructions for: determining whether or not a character string of a result obtained by a character recognition process matches a word of a word dictionary. Lapointe discloses the known technique to automatically correct errors in optical character region using a "dictionary lookup," wherein "an incorrect word, that is one that does not belong to a predefined 'dictionary' of valid words, is replaced by the closest valid word in the dictionary." Lapointe, 1:40-43. Accordingly, Lapointe discloses determining an "incorrect word" as a word that does not belong to a predefined dictionary of valid words.
when a pattern that is similar to a predefined arrangement pattern of a character type is present in the character string of the result obtained by the character recognition process … changing the character recognition process for the character string based on the pattern. Lapointe discloses that the dictionary lookup paradigm is "inadequate to correct strings that are not of the word-type," and in response there is "an increasing number of OCR application in which valid strings are not words but strings satisfying a 'template' of some sort." Id. at 1:53-62. Lapointe discloses a method "to determine a set of edit operations to perform on a string to satisfy a string template." Id. at 1:66-2:5. This method of "transforming a string to satisfy a string template is used to transform a string generated by an Optical Character Recognition process … to satisfy a string template." Id. at 8:39-45.
	Figure 6 illustrates the steps of this method. At 620, a string is acquired from an OCR process (i.e. character string of the result obtained by a character recognition process). At 630, "for one or more of the string templates defined during a context definition phase" (i.e. predefined arrangement pattern), "a minimum cost of performing edit operations on the acquired string to satisfy the string template is determined." Id. at 11:24-42. Lapointe discloses that the "minimum cost" is "used to determine the best match … for a given string in a set of string templates" and "can also be used to determine whet there is an approximate match between a string and a string template." (i.e. the minimum cost is used to determine when a pattern of the string is similar to a predefined arrangement pattern). Id. at 13:64-14:19. At 640, "the string template having the lowest minimum cost is selected." At 650-670, for the selected template, "a set of edit operations corresponding to the lowest minimum cost is determined" and "performed on the acquired string" (i.e. changing the character recognition process for the character string based on the selected template).
Id. at 10:66-11:9; 13:27-38. Accordingly, the predefined template defines position and order of character types (e.g. digits or letters).
	Lapointe does not expressly disclose changing the character recognition process for the character string of the result obtained by the character recognition that is determined not to match a word of the word dictionary.
	Lin discloses changing the character recognition process for the character string of the result obtained by the character recognition that is determined not to match a word of the word dictionary. Lin discloses a method for "processing an acquired image to recognize text in the image to identify a product … associated with the text," wherein the method "can attempt to identify words that are indicative of product codes or model numbers, such as may consist of strings of capital letters, numbers, dashes, and other such characters and patterns." This "model number search can be expanded beyond those located in a fixed search dictionary, as pattern based detection allows for recovering additional model numbers that might have been missed by the model number dictionary." Lin, 2:15-55. Lin discloses that "uncommon words considered can also expand beyond a known dictionary in order to match numbers or identifiers for new products or other object that might not have the corresponding identifier in a known object matching dictionary." Id. at 8:56-67. Lin discloses that "the text can be analyzed to attempt to determine whether any of the words match patterns for model numbers or identifiers, even if those numbers of identifiers may not be include[d] in the relevant dictionary." The various Id. at 10:5-42.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using patterns to correct unknown words from OCR output of Lapointe to incorporate expanding beyond known dictionaries using pattern-based recognition of OCR output taught by Lin. One of ordinary skill in the art would be motivated to integrate using pattern-based recognition to expand beyond known dictionaries into Lapointe, with a reasonable expectation of success, in order to "improve accuracy by increasing the scope of potential model numbers and identifiers that may not be in a fixed dictionary, as introducing a pattern-based model number identification algorithm can help to recover additional model numbers missed by the creators or maintainers of the dictionary." Lin, 10:27-32.

Claim 2
	Lapointe discloses determining whether or not a pattern that is similar to a predefined arrangement pattern of a character type is present in the character string of the result obtained by the character recognition process; and wherein when it is determined that a pattern that is similar to a predefined arrangement pattern of a character type is present in the character string, the character recognition process for the character string is changed based on the pattern.
Figure 6 illustrates the steps of this method. At 620, a string is acquired from an OCR process (i.e. character string of the result obtained by a character recognition process). At 630, "for one Id. at 11:24-42. Lapointe discloses that the "minimum cost" is "used to determine the best match … for a given string in a set of string templates" and "can also be used to determine when there is an approximate match between a string and a string template." (i.e. the minimum cost is used to determine when a pattern of the string is similar to a predefined arrangement pattern). Id. at 13:64-14:19. At 640, "the string template having the lowest minimum cost is selected." At 650-670, for the selected template, "a set of edit operations corresponding to the lowest minimum cost is determined" and "performed on the acquired string" (i.e. changing the character recognition process for the character string based on the selected template).

Claim 3
	Lapointe discloses wherein when a pattern that is similar to the predefined arrangement pattern of a character type is present in a character string of a result obtained by a character recognition process which does not match a word of the word dictionary, a character recognition process in which character type limitation is performed on the character string based on the pattern is performed. Further, Lapointe discloses an example where "if an OCR process used to recognize vehicle license plate numbers outputs an invalid character string 1Z3ABC1, the proposed method can be used to correct the invalid string to satisfy the string template DDDLLL (3 digits followed by 3 letters) representing a known license plate format." Id. at 10:66-11:9; 13:27-38. Accordingly, the predefined template defines position and order of character types (e.g. digits or letters).

Claim 4
	Lapointe discloses an information processing method. Lapointe discloses a computer implemented method "of transforming a string to satisfy a string template [that] is used to transform a string generated by an Optical Character Recognition process." Id. at 8:39-45.
	Lapointe discloses the method comprising steps of: determining whether or not a character string of a result obtained by a character recognition process matches a word of a word dictionary. Lapointe discloses the known technique to automatically correct errors in optical character region using a "dictionary lookup," wherein "an incorrect word, that is one that does not belong to a predefined 'dictionary' of valid words, is replaced by the closest valid word in the dictionary." Lapointe, 1:40-43. Accordingly, Lapointe discloses determining an "incorrect word" as a word that does not belong to a predefined dictionary of valid words.
	Lapointe discloses determining whether or not a pattern that is similar to a predefined arrangement pattern of a character type is present in the character string of the result obtained by the character recognition process … and when it is determined that a pattern that is similar to the predefined arrangement pattern of a character type is present in the character string of the result obtained by the character recognition process … changing the character recognition process for the character string based on the pattern. Lapointe discloses that the dictionary lookup paradigm is "inadequate to correct strings that are not of the word-type," and in response there is "an increasing number of OCR application in which valid strings are not words but strings satisfying a 'template' of some sort." Id. at 1:53-62. Lapointe discloses a method "to determine a set of edit operations to perform on a string to satisfy a string template." Id. at 1:66-2:5. This method of Id. at 8:39-45.
	Figure 6 illustrates the steps of this method. At 620, a string is acquired from an OCR process (i.e. character string of the result obtained by a character recognition process). At 630, "for one or more of the string templates defined during a context definition phase" (i.e. predefined arrangement pattern), "a minimum cost of performing edit operations on the acquired string to satisfy the string template is determined." Id. at 11:24-42. Lapointe discloses that the "minimum cost" is "used to determine the best match … for a given string in a set of string templates" and "can also be used to determine when there is an approximate match between a string and a string template." (i.e. the minimum cost is used to determine when a pattern of the string is similar to a predefined arrangement pattern). Id. at 13:64-14:19. At 640, "the string template having the lowest minimum cost is selected." At 650-670, for the selected template, "a set of edit operations corresponding to the lowest minimum cost is determined" and "performed on the acquired string" (i.e. changing the character recognition process for the character string based on the selected template).
	Further, Lapointe discloses an example where "if an OCR process used to recognize vehicle license plate numbers outputs an invalid character string 1Z3ABC1, the proposed method can be used to correct the invalid string to satisfy the string template DDDLLL (3 digits followed by 3 letters) representing a known license plate format." Id. at 10:66-11:9; 13:27-38. Accordingly, the predefined template defines position and order of character types (e.g. digits or letters).
that is determined not to match a word of the word dictionary.
	Lin discloses changing the character recognition process for the character string of the result obtained by the character recognition that is determined not to match a word of the word dictionary. Lin discloses a method for "processing an acquired image to recognize text in the image to identify a product … associated with the text," wherein the method "can attempt to identify words that are indicative of product codes or model numbers, such as may consist of strings of capital letters, numbers, dashes, and other such characters and patterns." This "model number search can be expanded beyond those located in a fixed search dictionary, as pattern based detection allows for recovering additional model numbers that might have been missed by the model number dictionary." Lin, 2:15-55. Lin discloses that "uncommon words considered can also expand beyond a known dictionary in order to match numbers or identifiers for new products or other object that might not have the corresponding identifier in a known object matching dictionary." Id. at 8:56-67. Lin discloses that "the text can be analyzed to attempt to determine whether any of the words match patterns for model numbers or identifiers, even if those numbers of identifiers may not be include[d] in the relevant dictionary." The various patterns used for recognition "may include strings of a range of lengths that may include numbers of specific characters, as well as capital letters or other such inclusions" and "can be generated for matching, whereby strings with locations of numbers or letters are more likely identified as model numbers." Id. at 10:5-42.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using patterns to correct 

Claim 5
	Lapointe discloses a non-transitory computer readable storage medium storing a program for causing a processor to perform instructions. Lapointe discloses a computer implemented method "of transforming a string to satisfy a string template [that] is used to transform a string generated by an Optical Character Recognition process." Id. at 8:39-45.
	Lapointe discloses instruction for: determining whether or not a character string of a result obtained by a character recognition process matches a word of a word dictionary. Lapointe discloses the known technique to automatically correct errors in optical character region using a "dictionary lookup," wherein "an incorrect word, that is one that does not belong to a predefined 'dictionary' of valid words, is replaced by the closest valid word in the dictionary." Lapointe, 1:40-43. Accordingly, Lapointe discloses determining an "incorrect word" as a word that does not belong to a predefined dictionary of valid words.
	Lapointe discloses when a pattern that is similar to a predefined arrangement pattern of a character type is present in the character string of the result obtained by the character recognition process … changing the character recognition process for the character string based on the pattern. Lapointe discloses that the dictionary lookup paradigm is "inadequate to correct strings that are not of the word-type," and in response there is "an increasing number of OCR application in which valid strings are not words but strings satisfying a 'template' of some sort." Id. at 1:53-62. Lapointe discloses a method "to determine a set of edit operations to perform on a string to satisfy a string template." Id. at 1:66-2:5. This method of "transforming a string to satisfy a string template is used to transform a string generated by an Optical Character Recognition process … to satisfy a string template." Id. at 8:39-45.
	Figure 6 illustrates the steps of this method. At 620, a string is acquired from an OCR process (i.e. character string of the result obtained by a character recognition process). At 630, "for one or more of the string templates defined during a context definition phase" (i.e. predefined arrangement pattern), "a minimum cost of performing edit operations on the acquired string to satisfy the string template is determined." Id. at 11:24-42. Lapointe discloses that the "minimum cost" is "used to determine the best match … for a given string in a set of string templates" and "can also be used to determine when there is an approximate match between a string and a string template." (i.e. the minimum cost is used to determine when a pattern of the string is similar to a predefined arrangement pattern). Id. at 13:64-14:19. At 640, "the string template having the lowest minimum cost is selected." At 650-670, for the selected template, "a set of edit operations corresponding to the lowest minimum cost is determined" and "performed on the acquired string" (i.e. changing the character recognition process for the character string based on the selected template).
	Further, Lapointe discloses an example where "if an OCR process used to recognize vehicle license plate numbers outputs an invalid character string 1Z3ABC1, the proposed method Id. at 10:66-11:9; 13:27-38. Accordingly, the predefined template defines position and order of character types (e.g. digits or letters).
	Lapointe does not expressly disclose changing the character recognition process for the character string of the result obtained by the character recognition that is determined not to match a word of the word dictionary.
	Lin discloses changing the character recognition process for the character string of the result obtained by the character recognition that is determined not to match a word of the word dictionary. Lin discloses a method for "processing an acquired image to recognize text in the image to identify a product … associated with the text," wherein the method "can attempt to identify words that are indicative of product codes or model numbers, such as may consist of strings of capital letters, numbers, dashes, and other such characters and patterns." This "model number search can be expanded beyond those located in a fixed search dictionary, as pattern based detection allows for recovering additional model numbers that might have been missed by the model number dictionary." Lin, 2:15-55. Lin discloses that "uncommon words considered can also expand beyond a known dictionary in order to match numbers or identifiers for new products or other object that might not have the corresponding identifier in a known object matching dictionary." Id. at 8:56-67. Lin discloses that "the text can be analyzed to attempt to determine whether any of the words match patterns for model numbers or identifiers, even if those numbers of identifiers may not be include[d] in the relevant dictionary." The various patterns used for recognition "may include strings of a range of lengths that may include numbers of specific characters, as well as capital letters or other such inclusions" and "can be Id. at 10:5-42.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using patterns to correct unknown words from OCR output of Lapointe to incorporate expanding beyond known dictionaries using pattern-based recognition of OCR output taught by Lin. One of ordinary skill in the art would be motivated to integrate using pattern-based recognition to expand beyond known dictionaries into Lapointe, with a reasonable expectation of success, in order to "improve accuracy by increasing the scope of potential model numbers and identifiers that may not be in a fixed dictionary, as introducing a pattern-based model number identification algorithm can help to recover additional model numbers missed by the creators or maintainers of the dictionary." Lin, 10:27-32.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        March 23, 2022